Citation Nr: 1614272	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded this case in November 2013 and July 2014. 

The Veteran requested to testify at a hearing before the Board, but subsequently withdrew this request in a March 2016 written statement.  Accordingly, the Board will proceed with appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded again for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A new VA medical opinion is warranted as the January 2014 VA opinion does not address whether there is evidence of noise induced hearing loss at 6000 Hertz at separation from active service, or evidence of "cochlear damage," as found in a June 2010 VA examination report.  

In this regard, in a February 2014 informal hearing presentation (IHP), the Veteran, through his representative, noted that the January 2014 VA medical opinion cited to a report of the Institute of Medicine (IOM) on military noise exposure and hearing loss in support of the conclusion that there is "insufficient evidence for delayed-onset of hearing loss secondary to military noise exposure."  However, the Veteran pointed out that the same report also states that "young adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB [decibels] HL [hearing loss] at 6000 Hz [hertz]) . . . will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge."  This passage is relevant to the claim, as the April 1970 separation audiogram shows puretone thresholds, in decibels, of 25 dB at 6000 Hertz in the right ear, and 20 dB at 6000 Hertz in the left ear.  The examiner did not discuss whether these puretone thresholds indicated some degree of noise-induced hearing loss at separation in light of the IOM report cited by the examiner and the above passage quoted in the February 2014 IHP.  Further, a June 1961 audiogram (in graphical form) at entrance reflects puretone thresholds of 0 dB or below at 6000 Hertz in the left ear, and of 15 dB at 6000 Hertz in the right ear.  A June 2010 VA examination report found "normal hearing at [6000 Hertz] at enlistment with a 20 dB drop at discharge," which "represent[ed] a threshold shift indicating minor cochlear damage."  

In light of the June 2010 VA examiner's finding and the passage in the IOM report quoted by the Veteran, a supplemental opinion must be provided explaining whether the puretone threshold shift of 20 dB in the left ear at 6000 Hertz, and 10 dB in the right ear at 6000 Hertz, as shown by a comparison of the June 1961 audiogram with the April 1970 audiogram, and the puretone thresholds of 20dB or higher at 6000 Hertz at separation in both ears, denotes some hearing loss or acoustic trauma during service. 

The Board here notes that although a January 2014 memorandum issued by the Appeals Management Center (AMC) made a finding of low noise exposure during service, the service treatment records, service personnel records, and the January 2014 VA opinion all clearly show significant noise exposure from jet engine noise and working near the flight line.  Thus, for the purposes of any medical opinion, significant noise exposure is to be assumed. 

Accordingly, the case is REMANDED for the following action:

1. Return the case to the examiner who rendered the January 2014 VA medical opinion for a supplemental opinion.  If an opinion cannot be obtained from that examiner within a reasonable time frame, the opinion may be rendered by a different examiner.  

The examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability is related to noise exposure or any hearing loss that manifested during service.  

In rendering the opinion, the examiner must specifically address the following evidence: 
A. A passage in the Institute of Medicine (IOM) report cited by the Veteran in the February 2014 informal hearing presentation: "[Y]oung adults with a slight noise-induced high-frequency hearing loss (e.g., 15-30 dB HL at 6000 Hz) . . . will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge."  In discussing this finding in the IOM report, the examiner must address its applicability to the Veteran's service audiograms.  Specifically, the April 1970 separation audiogram shows puretone thresholds, in decibels, of 25 dB at 6000 Hertz in the right ear, and 20 dB at 6000 Hertz in the left ear.  A June 1961 audiogram at entrance reflects puretone thresholds of 15 dB at 6000 Hertz in the right ear and 0 dB or below at 6000 Hz in the left ear.  
B. The June 2010 VA examination finding of "normal hearing at [6000 Hertz] at enlistment with a 20 dB drop at discharge," which "represent[ed] a threshold shift indicating minor cochlear damage."  

A complete rationale must be provided that addresses the above evidence and specifically explains how the data support the conclusion reached.  The examiner must assume that the Veteran had significant noise exposure during service, including from jet engine noise. 

2. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


